WIDENER, Circuit Judge,
concurring:
I concur in the result.
I also concur in all of the opinion, with only small exception.
Rum Creek Coal Sales, Inc. is an affiliate of A. T. Massey, a Richmond, Virginia company. See Coal, June, 1992, p. 38; Coal Week, August 17, 1992, p. 2. I think this Massey affiliate had a right to employ Hun-ton and Williams, its regular outside attorneys, at Richmond rates, and that so far as . an allowance for Hunton and Williams is concerned, Richmond is the relevant market for determining the prevailing rate.
I am also of opinion that this litigation was desirable, both for the West Virginia and the Virginia attorneys. That Rum Creek is solvent is shown, if by nothing else, by the fact that it has paid the better part of a million dollars in attorneys’ fees. That Rum Creek was in serious difficulty cannot be doubted. Even if some attorneys might be deterred from engaging in such litigation because of the fact that the State and the Union were on the opposite side in the political climate existing, that does not mean the ordinary attorney would be so deterred, I think. I suggest this is a classic case of a solvent client in bad trouble.
Other than the small exception in reasoning, I emphasize that I concur in the entire opinion, as well as in the result.